UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6386


VINCENT EASLEY,

                  Plaintiff - Appellant,

          v.

MARYLAND DIVISION OF CORRECTIONS; WARDEN FRANK BISHOP,

                  Defendants – Appellees,

OFFICE OF THE ATTORNEY GENERAL,

                  Party-in-Interest - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-00241-ELH)


Submitted:   June 13, 2013                   Decided:   June 18, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Easley, Appellant Pro Se.   Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland; Dorianne Avery
Meloy, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vincent Easley seeks to appeal the district court’s

order denying without prejudice his motions to transfer and to

appoint counsel.     This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).    The order Easley seeks to appeal is neither a final

order   nor   an   appealable    interlocutory     or   collateral     order.

Accordingly, we deny Easley’s pending motion to appoint counsel

and dismiss the appeal for lack of jurisdiction.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   this    court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       2